Per Curiam,
The learned judge of the orphans’ court was clearly right in holding that the trust referred to in the petition of William J. Hemphill was active and continuing; and hence there was no error in granting the prayer of the petitioner by appointing a trustee to fill the vacancy occasioned by the renunciation and refusal to act of those named as trustees in the will.
Nothing can be profitably added to what has been said on the subject of the court below. On its concise and satisfactory opinion, the decree is affirmed and appeal dismissed at appellants’ costs.